DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/524,008, Tube Holder and Assembly, filed on November 11, 2021.  This application is a continuation-in-part of application number 16/657,838 filed October 18, 2018.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "114," "222," "314," "334," "338," "648," "656," "414," "434," "439," "553," "554," and "556" (note if the reference number is not intended to be cited in the drawings, there is no need to cite it in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "656-3," "656-2," and "656-1" in Fig. 6 and "663" in Fig. 6A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of extendable legs, cited in claim 7 in line 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lower portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,652,032 to Kaczor et al., hereinafter, Kaczor in view U.S. Patent Application Publication No. 2003/0209549 to Grimes and in further view of U.S. Patent No. 6,672,600 to Engelhardt et al., hereinafter, Engelhardt.  Kaczor discloses a system comprising:  a tube (66), wherein the tube has a diameter disposed along the length of the tube; the tube is open at a first end and at a second end; and an artificial tree (10) comprising a central pole (12), a stand (46) having collapsible legs (49) extending from it disposed at an end of the central pole and having a width, a plurality of branches (20) extending outwardly from the central pole at an angle, the plurality of branches being upwardly collapsible along the central pole, and wherein the tree is inserted into the tube when the plurality of branches are collapsed. 
Kaczor discloses the claimed invention except for the limitations of an axle coupled to the tube; a plurality of wheels disposed at the lower portion of the tube, a securement strap located at the lower portion of the tube; a pair of collapsible legs coupled to the tube; an integrally formed channel; and securement structures.
Grimes teaches a system comprising:  a tube (1) having a diameter along the length of the tube and is open at a first end (3) and at a second end (4); an axle (24) coupled with the tube; a plurality of wheels (29) disposed at the lower portion of the tube, wherein the plurality of wheels are coupled to the axle; a securement strap (9 and paragraph [0048]) located at the lower portion of the tube perpendicular to the second end of the tube, wherein the securement strap is to secure the second end of the tube; and an integrally formed channel (formed by openings in elements 28), wherein the integrally formed channel is disposed at a lower end of the tube and the axle couples with the tube at the integrally formed channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Kaczor to have included the tube as taught by Grimes for the purpose of providing a tube capable of being transported via wheels to relocate the system with ease from area to a different area.
Engelhardt teaches a system comprising: a tube (2) having a diameter disposed along the length of the tube and having an open first end and a second end; an axle (9') coupled with the tube; a plurality of wheels (9) disposed at the lower portion of the tube, wherein the wheels are coupled to the axle; a securement strap (2'''); a pair of collapsible legs (6) coupled to the tube; an integrally formed channel (9''') disposed at a lower end of the tube, wherein the integrally formed channel is disposed at a lower end of the tube, and the axle couples with the tube at the integrally formed channel; and wherein the pair of collapsible legs coupled to the tube can be secured to the tube by securement structures (5 and 6').
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of the system in Kaczor combined with Grimes to have included a pair of collapsible legs coupled to the tube as taught by Engelhardt for the purpose of providing a means for stabilizing the system when in used on a horizontal surface.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczor in view of Grimes and Engelhardt and in further view of U.S. Patent No. 6,663, 119 to White.  Both Grimes and Engelhardt further disclose that the tube and channel are unitary structures formed by a predetermined process.
 Kaczor in view of Grimes and Engelhardt disclose the claimed invention except for the limitation of the tube and channel being unitary structures formed by rotational molding.
White teaches a system (1) comprising a tube (2) having a diameter along the length of the tube, the tube is open at a first end and at a second end, an axle (12) coupled with the tube, a plurality of wheels (8 & 10) disposed at the lower portion of the tube, wherein the plurality of wheels are coupled to the axle, an integrally formed channel (inherent openings in lower part of the tube) coupled with the axle, and wherein the tube and channel are unitary structures formed by rotational molding (Col. 1, lines 34-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Kaczor in view of Grimes and Engelhardt to have included the process of rotational molding to form the tube and channel as unitary structures for the purpose of providing a well-known means for forming the tube and channel of the system.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczor in view of Grimes and Engelhardt and in further view of U.S. Patent 2,736,564 to Loam et al., hereinafter, Loam.  Kaczor in view of Grimes and Engelhardt disclose the claimed invention except for the limitation of the plurality of wheels comprising a pair of opposing tri-lobe wheels.
Loam teaches a system (2) having an axle (4) coupled to a lower portion of the system, a plurality of wheels (5) coupled to the axle and wherein each of the plurality of wheels comprise a tri-lobe wheel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheels in Grimes to have included the wheels as taught by Loam for the purpose of providing an alternative, mechanically equivalent wheel that reduces to a minimum the effort required in moving the system on various surfaces from one position to another.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczor in view of Grimes.  Kaczor discloses a system comprising: an artificial tree (10) comprising a central pole (12), a collapsible stand (46) disposed on an end of the central pole and having a plurality of extendable legs (49), the stand having a width, and a plurality of branches (20) extending outwardly from the central pole at an angle; a tubular holder (66) having a body with a first diameter and a first length, wherein the lower end of the body is open; an upper portion coupled to the body and the upper portion is open
Kaczor discloses the claimed invention except for the limitation of a plurality of wheels coupled to a lower portion of the body at an axle, wherein the axle is disposed with an integrally formed channel and a securement strap coupled to the body and is perpendicular to the lower end of the body.
Grimes teaches a system comprising:  a tubular holder (1) having a body having a first diameter along a first length of the body and is open at an upper end (3) and at a lower end (4); an axle (24) coupled with the body; a plurality of wheels (29) disposed at the lower portion of the body, wherein the plurality of wheels are coupled to the axle; a securement strap (9 and paragraph [0048]) located at the lower portion of the body perpendicular to the second end of the tube, wherein the securement strap is to secure the second end of the body; and an integrally formed channel (formed by openings in elements 28), wherein the integrally formed channel is disposed at a lower end of the body and the axle couples with the tube at the integrally formed channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Kaczor to have included the tube as taught by Grimes for the purpose of providing a tube capable of being transported via wheels to relocate the system with ease from area to a different area.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczor in view of Grimes and in further view of Loam.  Kaczor and Grimes both further disclose wherein the tubular holder is sized to receive the artificial tree.  Kaczor in view of Grimes disclose the claimed invention except for the limitation of wherein the wheels comprise tri-lobe wheels.
Loam teaches a system (2) having an axle (4) coupled to a lower portion of the system, a plurality of wheels (5) coupled to the axle and wherein each of the plurality of wheels comprise a tri-lobe wheel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheels in Grimes to have included the wheels as taught by Loam for the purpose of providing an alternative, mechanically equivalent wheel that reduces to a minimum the effort required in moving the system on various surfaces from one position to another.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczor in view of Grimes and Loam and in further view of White.  Kaczor in view of Grimes and Loam disclose the claimed invention except for the limitation of the tubular holder and channel being unitary structures formed by rotational molding.
White teaches a system (1) comprising a tubular holder (2) having a body with a diameter and a length, wherein the lower end of the body is open, the body is open at an upper portion and a plurality of wheels (8 & 10) coupled to a lower portion of the body at an axle (12), wherein the axle is disposed within an integrally formed channel (inherent openings in lower part of the body); and wherein the tube and channel are unitary structures formed by rotational molding (Col. 1, lines 34-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Kaczor in view of Grimes to have included the process of rotational molding to form the tubular holder and the channel as unitary structures for the purpose of providing a well-known means for forming the tube and channel of the system.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application Publication No. 2020/0048426 to Kossoy is directed to a tubular member being formed by rotational molding.  U.S. Patent No. 10,413,107 to Cohen is directed to a Christmas tree disposal bag.  U.S. Patent No. 8,075,185 to Hecht et al. is directed to a Christmas tree transport system formed of a folding polyethylene plastic sheet.  U.S. Patent Application Publication No. 2010/0213090 to Bebrin et al. is directed to a storage container system for transport and storage of artificial tree segments.  U.S. Patent No. 7,694,494 to Bornemeier et al. is directed to a tree support and cover system.  U.S. Patent Application Publication No. 2005/0211589 to Holzhaus is directed to a containment system for the storage, transport and/or disposal of a dendritic object.  U.S. Patent No. 5,765,614 to Kardosh is directed to hopper insert for refuse bags and an open top and an open bottom.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            September 9, 2022